Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 17, line 20, replace “vectorincluding” with –vector including—

Claims 1, 2, 5, 8-10, 13-18, 21, 24-26 and 29-32 are allowed.
Claims 3-4, 6-7, 11-12, 19-20, and 27-28 have been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are allowed in view of Applicant’s amendments filed 04/06/2022. As discussed in the interview filed 5 April 2022, the claims have been amended to recite a specifically trained random forest machine learning classifier which necessitates computer technology and integrates the abstract idea steps. The amendments overcome the 35USC 101 rejection because the claims are now directed to a method for toxicity prediction with a random forest machine learning classifier which necessitates computer technology.  The amendments also clarify the claims and overcome the 35 UC 112 rejection. The prior art does not teach a machine learning random forest toxicity classifier trained with two groups of reference chemicals, i.e. first and second reference chemicals having structural vectors, target vectors and upper and lower threshold adverse effects, respectively.  Close prior art includes Bowles et al. (US 2014/0278130; IDS filed 3/12/2019) which does not teach a random forest machine learning classifier trained as recited with a first group with structure and target vectors demonstrating adverse effects below a threshold and a second group structure and target vectors demonstrating adverse effects above a threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635